Citation Nr: 1144336	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-32 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for vocal cord dysfunction with hoarseness.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal insufficiency and gout.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1974 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2011, the Veteran and his wife testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for erectile dysfunction is not before the Board, as the Veteran did not file a substantive appeal regarding this issue.  See 38 C.F.R. §§ 20.200, 20.302 (2011).

The issues have been characterized as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.








REMAND

Increased Rating Claim

The Veteran should be scheduled for an appropriate VA examination so that current findings pertaining to his vocal cord dysfunction with hoarseness may be obtained prior to adjudication.

Updated treatment records must be obtained.

§ 1151 Claim

The Veteran contends that he developed renal insufficiency and gout as a result of medications (including Diltiazem and Lisinopril) prescribed by VA to treat his hypertension.

VA prescription histories reflect that the Veteran was first prescribed Diltiazem for hypertension in October 1996, and continued taking Diltiazem at varying doses until at least January 2009.

VA prescription histories reflect that the Veteran was first prescribed Lisinopril for hypertension in September 2001, and continued taking Lisinopril until March 2002.

VA treatment records reflect ongoing treatment for renal insufficiency (with signs beginning in 1998) and gout (which was first diagnosed in November 2006).

The Veteran reported in a February 2002 VA treatment record that a doctor at the Medical University of South Carolina (MUSC) had told him that he had to stop taking antihypertensive hydrochlorothiazide (HCTZ) medication due to the effects on his kidney.

A VA physician stated in a May 2007 treatment record that the etiology of the Veteran's chronic kidney disease was not apparent, but doubted hypertension due to preserved renal size.

A VA physician opined at an August 2008 VA endocrine examination that it was more likely than not that the Veteran's renal insufficiency (with the signs of such beginning in 1998 and predating his taking of Lisinopril in 2001) was a problem caused by his hypertension rather than by a specific medication used to treat the hypertension.

A VA pharmacist noted in a November 2009 VA treatment record that the Veteran most likely would need to discontinue antihypertensive thiazide medication in the future, noting an increase in gout flares.

The Veteran should be scheduled for a VA endocrine examination to obtain an opinion regarding the relationship between his current renal insufficiency and gout and any medications prescribed by VA.

Updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the VA Medical Centers in Savannah, Georgia and Charleston, South Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for the Medical University of South Carolina (MUSC) and any other private facility from which he has sought treatment for his claimed conditions.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all updated records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for an appropriate VA examination to evaluate his vocal cord dysfunction with hoarseness.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's service-connected vocal cord dysfunction with hoarseness.  All required testing must be performed.  The examiner must specifically determine whether any of the following symptoms are present: thickening or nodules of cords; polyps; submucous infiltration; or pre-malignant changes on biopsy.

4.  Schedule the Veteran for a VA endocrine examination by an appropriate medical professional.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to answer the following questions and is to provide a complete rationale for all opinions expressed:

(1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current renal insufficiency and gout were caused by any medications prescribed by VA (including Diltiazem and Lisinopril)?

(2) If the answer to question (1) is yes, did the renal insufficiency and gout result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?

(3) If the answer to question (2) is no, were the renal insufficiency and gout due to an event not reasonably foreseeable?

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

